NUMBER
13-05-753-CV
                         COURT OF
APPEALS
               THIRTEENTH
DISTRICT OF TEXAS
                    CORPUS
CHRISTI - EDINBURG
In
Re: American Heritage Life Insurance Company
 
On
Petition for Writ of Mandamus
 
MEMORANDUM
OPINION
 
Before
Chief Justice Valdez and Justices Rodriguez and Garza
Per
Curiam
 
 




Relator, American
Heritage Life Insurance Company, filed a petition for writ of mandamus in which
they request this Court to direct the Honorable Bobby Flores, Judge of the
139th Judicial District Court of Hidalgo County, Texas, to vacate his December
5, 2005 order denying relators' motion to dismiss in the underlying lawsuit, Hunt
v. American Heritage Life Insurance Company, Cause No. C-1242-02-C.  Relator has also filed a motion for temporary
relief in which it requests that this Court stay the underlying proceedings.
This Court, having
examined and fully considered the petition for writ of mandamus and motion for
stay, is of the opinion that relator has not shown itself entitled to the relief
sought and that the requests should be denied. 
See Tex. R. App.  P. 52.8(a).  The petition for writ of mandamus and motion
for stay are DENIED.
 
 
 
Per Curiam
 
Memorandum Opinion delivered and filed
this the 13th day of January, 2006.